Name: Commission Regulation (EEC) No 3893/87 of 23 December 1987 derogating from Regulation (EEC) No 2377/80 in respect of issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/48 Official Journal of the European Communities 24. 12. 87 COMMISSION REGULATION (EEC) No 3893/87 of 23 December 1987 derogating from Regulation (EEC) No 2377/80 in repect of issue of import licences under certain special arrangements inthe beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 15 (2) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 1 2 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3434/87 (4) have not yet been decided by the Council for 1988 ; whereas, consequently, it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging applications and for the granting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Managmenet Committee for Beef and Veal , Article 15 of Regulation (EEC) No 2377/80 notwithstan ­ ding,  no application for a licence may be lodged in respect of the arrangements referred to in Articles 9 to 12 of Regulation (EEC) No 2377/80,  the information provided for in Article 15 (4) (a), (b) and (e) of the said Regulation shall not be communi ­ cated, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . H OJ No L 327, 18 . 11 . 1987, p. 7 .